Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/29/2021 has been entered and considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (PGPUB 2019/0146557 A1) in view of Yi et al (PGPUB 2020/0226971 A1).

Independent Claims
	As to claim 1, Choi (Figs. 7A-L) teaches, a display apparatus (rollable display and signal processing device 300 with motor inside) comprising: 
a sensor (sensor of remote controller 200, user input interface unit 150)(¶ 69, 81);
a housing (i.e. housing of signal processing device 300 as shown in Figs. 7A-L. The rollable display wounds inside the housing) comprising a storage space (i.e. the housing must have interior space to accommodate for wound rollable  display) inside the housing (¶ 20);
a display (rollable display 180) configured to be stored in the storage space inside the housing and to be moved into and out of the housing through an opening (opening 15) of the housing, the display having a display area (i.e. the rollable display 180 can have different sizes of display area depending on the user input and display content. Figs. 7C and 7D specifically show different heights of display area based on the contents to be displayed) for displaying contents (¶ 92, 94);
an actuator (motor) configured to move the display into and out of the housing through the opening (¶ 49 and claim 19); and
a processor (signal processing device 300, ¶ 32) configured to:
identify a size of a portion of the display area to be disposed outside the housing and a display size of a first image content (16:9 broadcast image) to be displayed on the portion of the display (¶ 96, 181), based on a viewing distance of a remote control sensed through the sensor (¶ 46: i.e. Choi teaches detecting the user position via capturing image, ¶ 76: i.e. sensor unit 1440 for calculating distance of the remote control. Fig. 15C implies the distance from the display to the remote control could be similar to the distance to the user, but does not specifically teach adjusting display size based on the viewing distance of a user) and an aspect ratio of the first image content (¶ 96, 181: i.e. when image content changes from 16:9 broadcast to 21:9 movie, height of the rollable display changes to fit proper size and aspect ratio), and
control the actuator to move the display into or out of the housing through the opening based on the size of the portion of the display area and the display size of the first image content (¶ 49, claim 19: i.e. rollable display is wound via motor according to the image content. Displaying first image content, may be the rollable display changing from the rolled state to another state for 16:9 broadcast TV image as shown in Fig. 7D),
control the display to display the first image content on the portion of the display area (Fig. 7A, 7D: i.e. switching from rolled state to the state as shown in Fig. 7D to start displaying 16:9 broadcast TV image, ¶ 96), and 
based on an image content to be displayed on the portion of the display being changed from the first image content to a second image content (¶ 96, 181: i.e. changing from 16:9 to 21:9 to switch image content from broadcast TV image to movie image), adjust the size of the portion of the display area based on an aspect ratio of the second image content (¶ 96, 181: i.e. size of the display is adjusted to fit 21:9 movie image) and 
wherein the aspect ratio of the second image content being different from the aspect ratio of the first image content (¶ 96: i.e. first image content is broadcast TV image with 16:9 aspect ratio, while the second image content is movie image with 21:9 aspect ratio).
Choi further teaches adjusting size based on a viewing distance of a user sensed through the sensor and a ratio of the image content.
Yi (Figs. 4A, 4B) teaches, identify a size of a portion of the display are to be disposed outside the housing and a display size (i.e. disposed outside from the state in Fig. 4A to Fig. 4B) of image content to be displayed on the portion of the display, based on a viewing distance (distance) of a user sensed through the sensor (sensors 212) (¶ 25, 26: determine motion of the display screen based on the user input, which includes the distance of the user 110 from the display screen 102a. Further, ¶ 3 discusses that the user may have to be at a specific distance.) and a ratio (aspect ratio) of the image content (¶ 29: i.e. aspect ratio of the image content based on user’s preference),
control the display to display the first image content on the portion of the display area (¶ 47: i.e. roll or unroll the display screen 102a to fit different image contents requirements based user preference and different parameters) and 
based on an image content to be displayed on the portion of the display being changed from the first image content to a second image content (¶ 48: i.e. based on image and display attributes, the display area used for displaying media content is maximized), adjust the size of the portion of the display area based on an aspect ratio of the second image content (i.e. the discussion of aspect ratio can be found in Choi prior art discussed above. ¶ 48: i.e. Yi further teaches adjustment of aspect ratio to maximize display area), and the viewing distance of the user sensed through (¶ 47: i.e. the processor 204 control the motion and state of the display screen 102a based on different parameters such as user distance).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Yi’s display device into Choi’s rollable display, so to improve viewing experience with dynamic display size based on viewer’s different locations (¶ 3).

As to claim 12, Choi (Figs. 7A-L) teaches, a controlling method of a display apparatus (rollable display and signal processing device 300 with motor inside) comprising a housing (i.e. housing of signal processing device 300 as shown in Figs. 7A-L. The rollable display wounds inside the housing) comprising a storage space (i.e. the housing must have interior space to accommodate for wound rollable display) inside the housing (¶ 20), 
a display (rollable display 180) configured to be stored in the storage space inside the housing and to be moved into and out of the housing through an opening (opening 15) of the housing , the display having a display area (i.e. the rollable display 180 can have different sizes of display area depending on the user input and display content. Figs. 7C and 7D specifically show different heights of display area based on the contents to be displayed) for displaying contents (¶ 92, 94);
an actuator (motor) configured to move the display into and out of the housing through the opening (¶ 49 and claim 19), the method comprising:
a processor (signal processing device 300, ¶ 32) configured to:
(16:9 broadcast image) to be displayed on the portion of the display (¶ 96, 181), based on a viewing distance of a remote control sensed through the sensor (¶ 46: i.e. Choi teaches detecting the user position via capturing image, ¶ 76: i.e. sensor unit 1440 for calculating distance of the remote control. Fig. 15C implies the distance from the display to the remote control could be similar to the distance to the user, but does not specifically teach adjusting display size based on the viewing distance of a user) and an aspect ratio of the first image content (¶ 96, 181: i.e. when image content changes from 16:9 broadcast to 21:9 movie, height of the rollable display changes to fit proper size and aspect ratio), and
controlling the actuator to move the display into or out of the housing through the opening based on the size of the portion of the display area and the display size of the image content (¶ 49, claim 19: i.e. rollable display is wound via motor according to the image content. Displaying first image content, may be the rollable display changing from the rolled state to another state for 16:9 broadcast TV image as shown in Fig. 7D),
controlling the display to display the first image content on the portion of the display area (Fig. 7A, 7D: i.e. switching from rolled state to the state as shown in Fig. 7D to start displaying 16:9 broadcast TV image, ¶ 96), and 
based on an image content to be displayed on the portion of the display being changed from the first image content to a second image content (¶ 96, 181: i.e. changing from 16:9 to 21:9 to switch image content from broadcast TV image to movie image), adjust the size of the portion of the display area based on an aspect ratio of the second image content (¶ 96, 181: i.e. size of the display is adjusted to fit 21:9 movie image) and 
wherein the aspect ratio of the second image content being different from the aspect ratio of the first image content (¶ 96: i.e. first image content is broadcast TV image with 16:9 aspect ratio, while the second image content is movie image with 21:9 aspect ratio).
Choi further teaches adjusting size based on a viewing distance of a user sensed through the sensor and a ratio of the image content.
Yi (Figs. 4A, 4B) teaches, identify a size of a portion of the display are to be disposed outside the housing and a display size (i.e. disposed outside from the state in Fig. 4A to Fig. 4B) of image content to be displayed on the portion of the display, based on a viewing distance (distance) of a user sensed through the sensor (sensors 212) (¶ 25, 26: determine motion of the display screen based on the user input, which includes the distance of the user 110 from the display screen 102a. Further, ¶ 3 discusses that the user may have to be at a specific distance.) and a ratio (aspect ratio) of the image content (¶ 29: i.e. aspect ratio of the image content based on user’s preference),
control the display to display the first image content on the portion of the display area (¶ 47: i.e. roll or unroll the display screen 102a to fit different image contents requirements based user preference and different parameters) and 
based on an image content to be displayed on the portion of the display being changed from the first image content to a second image content (¶ 48: i.e. based on image and display attributes, the display area used for displaying media content is maximized), adjust the size of the portion of the display area based on an aspect ratio of the second image content (i.e. the discussion of aspect ratio can be found in Choi prior art discussed above. ¶ 48: i.e. Yi further teaches adjustment of aspect ratio to maximize display area), and the viewing distance of the user sensed through the sensor (¶ 47: i.e. the processor 204 control the motion and state of the display screen 102a based on different parameters such as user distance).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Yi’s display device into Choi’s rollable display, so as to improve viewing experience with dynamic display size based on viewer’s different locations (¶ 3).

Dependent Claims
	As to claims 2 and 13, Choi teaches the display apparatus of claim 1, but does not specifically teaching identifying a view angle.
	Yi (Fig. 5) teaches, wherein the processor is further configured to: 
identify a viewing angle (swivel angler) of the first image content (i.e. movie) based on a type of the first image content (i.e. movie)(¶ 24, 38: i.e. based on the image content being a movie, determine the swivel angle for the image mode based on “cinema mode”) and the viewing distance of the user (distance, ¶ 25), and 
identify the size of the portion of the display area and the display size of the first image content based on the viewing angle of the first image content and the aspect (¶ 25, 26, 29: i.e. same discussion as in claim 1 above)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Yi’s display device into Choi’s rollable display, so as to improve viewing experience with dynamic display size based on viewer’s different locations (¶ 3).

As to claims 3 and 14, Choi teaches the display apparatus of claim 1, but does not specifically teach identify the size of the portion of the display area and the display size of the image content based on the viewing distance of the user and the ratio of the image content.
Yi (Figs. 4A, 4B) teaches, wherein the processor is further configured to, based on the viewing distance of the user being less than a threshold distance (specific distance)(¶ 3), identify the size of the portion of the display area and the display size of the first image content based on the viewing distance of the user and the aspect ratio of the first image content (¶ 25, 26, 29: i.e. same discussion as claim 1 above).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Yi’s display device into Choi’s rollable display, so as to improve viewing experience with dynamic display size based on viewer’s different locations (¶ 3).

	As to claims 4, Choi (Figs. 14A-C) teaches, a communication interface (mobile terminal 600  and user input interface unit 150, ¶ 142) and ,
(mobile terminal 600) in a mirroring mode (mirroring)(¶ 162), 
identify the size of the portion of the display area and the display size of the first image content based on the viewing distance of the user, a screen size of the external user terminal (Fig. 14A: i.e. size of the rollable display 180 is determined based on the size of the contents to be mirrored on user’s mobile terminal 600 as shown in Figs. 14A-C), and ratio information of the content displayed on the external user terminal (¶ 93, 94: i.e. based on the image content and their sizes, heights for the rollable display is determined).

As to claims 5 and 16, Choi (Figs. 13A, 14A-C) teaches, wherein the processor is further configured to: 
based on receiving information (i.e. e-mail information) on a portion of the content displayed on the external user terminal selected by a user (i.e. user connects mobile terminal 600 as shown in Fig. 13A, then selects e-mail function as shown in Figs. 14A-C. In this case, the rollable display 180 updates display contents according to the user’s operation on the mobile terminal 600), 
identify the size of the portion of the display area and a display size of the content based on the viewing distance of the user and the information on the portion of the content displayed on the external user terminal (¶ 151, 162, 163: i.e. heights hn1 and hn2 are adjusted based on user’s operation and viewing distance as discussed in claim 1),
(¶ 29: i.e. same discussion as claim 1 above).

As to claims 6, Choi (Figs. 7C, 7D) teaches, wherein the processor is further configured to: 
while a first portion of the display area is being disposed outside the housing (Fig. 7C: i.e. display size corresponding to hb is disposed outside) and a second portion of the display area is being disposed inside the housing (i.e. rest of the rollable display 180 is inside signal processing device 300), control the display to display the first image content on the first portion of the display, and 
based on an event to display a graphic user interface (GUI) occurring (i.e. display contents change from the contents of 7C to 7D. Similarly, from mirroring, the display contents to be displayed via GUI or controller 170 changes from Fig. 14A to C to display more e-mail information), control the actuator so that at least a portion of the second portion is disposed outside the housing based on at least one of size information or ratio information of the GUI (¶ 86, 94).

	As to claim 7, Choi (Figs. 7F, 7G) teaches, wherein the processor is further configured to: 
based on subtitle content (i.e. texts or commentary of video on webpage shown on bottom side of the image content) being included in the image content (Fig. 7G).
(Fig. 7F: i.e. Choi teaches height hf being used for searching initially), and
based on subtitle content being included in the first image content, control the actuator so that at least a portion of the second portion is disposed outside the housing based on a size of the subtitle content (i.e. upon needing to view moving image and the commentary texts below it for web screen display command, the height of the display is changed from hf to hg as shown in Fig. 7G)(¶ 98, 99).

As to claim 8, Choi (Fig. 4) teaches, wherein the processor is further configured to: control the actuator to adjust the size of the portion disposed outside the housing in
accordance with a user command (remote controller 200)(¶ 68), and
	change at least one of a size of the first image content, a resolution of the first image content or a type of the first image content based on the size of the portion of the display area disposed outside the housing (Figs. 7C, 7D, 14A, 14B: i.e. display size is changed based on image size).

As to claim 11, Choi teaches the display apparatus of claim 1, but does not specifically teach viewing history of a user.
Yi (Fig. 8) teaches, a memory (memory 208) configured to store a viewing history of a user (user preference)(¶ 29),
(default mode)(¶ 38: i.e. Yi teaches various modes of the rollable display. The size/swivel angle and other parameters for the display can be adjusted based on user preference).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Yi’s display device into Choi’s rollable display, so as to improve viewing experience with dynamic display size based on viewer’s different locations (¶ 3).

	As to claims 15, Choi (Figs. 14A-C) teaches, identifying of the display size of the first image content comprises, based on receiving, through a communication interface (mobile terminal 600  and user input interface unit 150, ¶ 142), content displayed on an external user terminal (mobile terminal 600) in a mirroring mode (mirroring)(¶ 162), 
Identifying the size of the portion of the display area and the display size of the first image content based on the viewing distance of the user, a screen size of the external user terminal (Fig. 14A: i.e. size of the rollable display 180 is determined based on the size of the contents to be mirrored on user’s mobile terminal 600 as shown in Figs. 14A-C), and ratio information of the content displayed on the external user terminal (¶ 93, 94: i.e. based on the image content and their sizes, heights for the rollable display is determined).

As to claims 17, Choi (Figs. 7C, 7D) teaches, while a first portion of the display area is being disposed outside the housing (Fig. 7C: i.e. display size corresponding to hb is disposed outside) and a second portion of the display area is being disposed inside the housing (i.e. rest of the rollable display 180 is inside signal processing device 300), displaying the image content on the first portion of the display, and 
based on an event to display a graphic user interface (GUI) occurring (i.e. display contents change from the contents of 7C to 7D. Similarly, from mirroring, the display contents to be displayed via GUI or controller 170 changes from Fig. 14A to C to display more e-mail information), moving the display so that at least a portion of the second portion is disposed outside the housing based on at least one of size information or ratio information of the GUI (¶ 86, 94).
	As to claim 18, Choi (Figs. 7F, 7G) teaches, 
while a first portion of the display area is being disposed outside the housing and a second portion of the display area is being disposed inside the housing, displaying the first image content on the first portion of the display (Fig. 7F: i.e. Choi teaches height hf being used for the purpose of searching initially), and
based on subtitle content (i.e. texts or commentary of video on webpage shown on bottom side of the image content) being included in the first image content (Fig. 7G), moving the display so that at least a portion of the second portion is disposed outside the housing based on a size of the subtitle content (i.e. upon needing to view moving image and the commentary texts below it for web screen display command, the height of the display is changed from hf to hg as shown in Fig. 7G)(¶ 98, 99).

As to claim 19, Choi (Fig. 4) teaches, adjusting the size of the portion disposed outside the housing in accordance with a user command (remote controller 200)(¶ 68), and
	Changing at least one of a size of the first image content, a resolution of the first image content or a type of the first image content based on the size of the portion of the display area disposed outside the housing (Figs. 7C, 7D, 14A, 14B: i.e. display size is changed based on image size).

Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi and Yi as applied to claim 1 above, and further in view of Seo et al (PGPUB 2016/0370877 A1)
As to claims 9 and 20, Choi and Yi teach the display apparatus of claim 1, but does not teach a transparent housing. 
Seo (Fig. 36B) teaches, wherein a front surface of the housing is implemented with a transparent material (Fig. 36B: i.e. portion of the flexible display 110 is shown at front surface of the flexible display apparatus 100 as shown in the figure), and the method further comprising:
based on the user being sensed through the sensor in a state of the display area being housed in the housing and turned off (i.e. standby state, ¶ 78), displaying a background content (clock function) on a portion of the display area disposed toward a (¶ 108: i.e. in standby state, basic functions can be provided).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Seo’s display device into Choi’s display as modified with the teaching of Yi, so as to provide standby mode and screenlock for rollable display for security(¶ 78).
Allowable Subject Matter
Claims 10 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 10 recites “wherein a front surface of the housing is implemented with a transparent material, and wherein the processor is further configured to: 
based on the user being sensed for a threshold time or more through the sensor in a state of the display area being housed in the housing and turned off, control the display to display a content displayed before the display was turned off on a portion of the display area disposed toward a front surface of the housing inside the housing”. 
Similar limitation and discussions apply to claim 21. 
	Applicant’s claimed invention requires following limitations that are not present in Choi and Yi prior arts discussed above.
Transparent housing and capability of rolled portion of the display producing an image through the transparent housing
Threshold time for turned off state for the portion of the display being housed in
Displaying a content displayed before turning off via the rolled portion of the display within the housing
Seo prior art teaches standby mode in transparent housing for a rollable display. However, Seo does not specifically teach displaying a content displayed before turning off via the rolled portion of the display within the housing.
Examiner also has searched for a prior art that would teach a snapshot or thumbnail of the last displayed content before the device going into standby mode and displaying the snapshot or thumbnail during the standby mode as a screen saver. However, this would require four-way prior arts combination among Choi, Yi and Seo prior arts. Examiner believes such combination would not be deemed obvious to an ordinary skilled in the art before the effective filing date of the claimed invention. 

Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive. 
Applicant has amended claims 1 and 11 to include new limitations, “controlling the display to display the first image content on the portion of the display area; and based on an image content to be displayed on the portion of the display being changed from the first image content to a second image content, adjusting the size of the portion a size of portion of the display area to be disposed outside the housing and a display size of a first image content to be displayed on the portion of the display, based on a viewing distance of a user sensed through the sensor and an aspect ratio of the first image content”. Further, Applicant argues that Yi prior art does not teach, “identifying a size of a portion of the display area based on an aspect ratio of the first image content” and that Choi and Yi prior arts in combination fail to teach the limitations of Applicant’s claims 1 and 12. 
Examiner respectfully disagrees. Regarding the previously presented claim limitations regarding identifying a size of a portion of the display area and a display size of a first image content to be displayed on the portion of the display based on a viewing distance of a user, related discussion of the user distance can be found in ¶ 46 and 165-167. On ¶ 46, Choi prior art teaches that the controller 170 can determine the user’s distance from the display apparatus 100. Further, ¶ 165-167 specifically teach calculating the distance of the remote controller from the display apparatus 100 and controlling the height of the display 180 to be changed based on the calculated distance. While the position of the remote can be the same or similar to the position of the user, Choi does not specifically teach that the height of the display 180 can be changed based on the viewing distance from the user. On ¶ 47, Yi prior art teaches that the state (or height in Choi’s case) of the display screen 102a can be controlling based 
Regarding the limitation of “… based on an aspect ratio of the first image content”, Choi prior art teaches these limitations as discussed in the office action above and on n ¶ 96, Figs. 7A, 7D, and 7E. On ¶ 96, Yi specifically teaches that the image content can be switched from 16:9 broadcast image and 21:9 movie image. The first content in Applicant’s claimed invent can be the 16:9 broadcast image, which is shown in Fig. 7D. When the aspect ratio of the image changes from 16:9 to 21:9, the height as shown in Figs. 7D and 7E of the rollable display can be changed to  display movie image 740.
As Choi and Yi prior arts both teach various methods and parameters that can affect the size of the display including state of the input image, state of the user, and stored preferences from the user, Examiner believes that it would have been obvious to an ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Yi’s method of controlling the display size based on the viewing distance of the user into Choi’s rollable display, which is capable of adjusting the display size based on the aspect ratio and the position of the remote controller. Therefore, Choi and Yi prior arts still teach the limitations of claims 1 and 12. The rejection is maintained final.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Seo et al (PGPUB 2015/0220119 A1) – Seo prior art teaches transparent material for housing and the rollable display completely enclosed in on Fig. 26.
	Lee et al (PGPUB 2016/0307545 A1) – Lee prior art teaches rollable display.
	Choi et al (PGPUB 2010/0060548 A1) – Choi teaches rollable display relating to subtitles.
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691